 



Exhibit 10.1
     Portions of this exhibit indicated by “***” have been omitted pursuant to
the Company’s request for confidential treatment under Rule 24b-2 of the
Securities Exchange Act of 1934, as amended, and the omitted material has been
separately filed with the Securities and Exchange Commission.
AMENDED AND RESTATED PFP ADVERTISER DISTRIBUTION AGREEMENT
     This Amended and Restated PFP Advertiser Distribution Agreement
(“Agreement”) is made effective as of the 1st day of March, 2007 (“Amended
Effective Date”), by and between Local.com Corporation, (f/k/a Interchange
Corporation), a Delaware corporation, whose principal offices are located at One
Technology Drive, Building G, Irvine CA 92618 (“Local”), and Idearc Media Corp.
(f/k/a Verizon Directories Corp.), a Delaware corporation, with its principal
place of business located at 2200 West Airfield Drive, D/FW Airport, Texas 75261
(“Idearc”), and amends and restates that certain PPC Advertiser Distribution
Agreement between the Parties dated October 20, 2004 (the “Original Agreement”).
Local and Idearc are each referred to herein as a “Party”, and collectively are
the “ Parties”.
Background
     A. Idearc owns, operates and maintains an Internet-based interactive
information service in the United States (the “Superpages.com Service”) from its
Internet web site located at http://www.superpages.com, and various other web
sites (collectively, the “Superpages.com Web Site”);
     B. Local offers Internet users access to various content and services (and
co-branded versions of such services) through (1) the Internet web site it owns,
operates, hosts and maintains located at http://www.local.com (referred to as
the “Local Web Site”), and (2) other Internet web sites which are owned, hosted,
operated and maintained by Third Party Networked Web Site Owner(s) (defined
below) (collectively, the “Local Networked Sites” and each, a “Local Networked
Site”). The “Local Network” shall mean the Local Web Site and the Local
Networked Sites, collectively;
     C. Local desires to host search forms (on which users may enter search
criteria) and submission buttons (through which a search is submitted to Local
for information about local businesses) (collectively, the “Local Search Forms”
and each, a “Local Search Form”) on the Local Web Site, and send such search
criteria submitted by users through such search forms from the Local Server(s)
(defined below), to the server(s) that host the Superpages.com Web Site (the
“Superpages.com Server(s)”), and Idearc desires to send, in eXtensible Markup
Language format (“XML format”), Search Results (as defined below) from the
database(s) that serves the Superpages.com Service (the “Superpages.com Business
Database”) to the Local Server(s), for display on the search results page(s) on
the section of the Local Web Site on which the Local SF Search (defined below)
originated (such search results pages on which one or more PFP Ads are
displayed, the “Local SF Results Page(s)”), subject to the terms and conditions
set forth in this Agreement;
 

***   Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission

1



--------------------------------------------------------------------------------



 



     D. Local desires to receive search criteria from search forms and
submission buttons on Local Networked Sites, (collectively, the “Network Search
Forms” and each, a “Network Search Form”) and send such search criteria from the
Local Server(s) (defined below), to the Superpages.com Server(s), and Idearc
desires to send, in XML format, Search Results (as defined below) from the
Superpages.com Business Database(s) to the Local Server(s), for Local to
transmit to a Third Party Networked Server (defined below) for display on the
search results page(s) on the Local Networked Site on which the Network Search
(defined below) originated (such search results pages on which one or more PFP
Ads are displayed, the “Network Results Page(s)”), subject to the terms and
conditions set forth in this Agreement; and
     E. Local has implemented search engine marketing strategies (including,
without limitation, search engine optimization strategies) with respect to the
Local Web Site, and Local desires to send Search Criteria (defined below)
submitted by users of Search Engines (defined below) from the Local Server(s),
to the Superpages.com Server(s), and Idearc desires to send, in XML format,
Search Results, from the Superpages.com Business Database to the Local
Server(s), for display on the search results page(s) on the Local Web Site (such
search results pages on which one or more PFP Ads are displayed, the “Local SEM
Results Page(s)”), accessible via a link on the Search Engine on which the
Search Criteria was submitted, subject to the terms and conditions set forth in
this Agreement.
Terms and Conditions
     In consideration of the background facts set forth above, the Parties’
mutual obligations under this Agreement, and other good and valuable
consideration, Idearc and Local agree as follows:
     1. Definitions.

  a.   “Affiliate” shall mean any person or entity which directly or indirectly
controls or is controlled by or is under the common control with the Party at
issue.     b.   “Bid Program” means the program offered to advertisers whereby
they bid for placement on the SuperPages.com Web Site.     c.   “Change of
Control” means (a) the consummation of a reorganization, merger, or
consolidation or the sale or other disposition of all or substantially all of
the assets of Local; or (b) the acquisition by any individual, entity or group
of more than ***. Whether or not the Local Web Site constitutes substantially
all of the assets of Local, a sale or other disposition of the Local Web Site to
a third party will be deemed to constitute a Change of Control.     d.  
“Collected” means (a) actually paid to Idearc as a result of direct billing, or
(b) in the case of credit card billing (or other prepayments), actually paid to
Idearc, and applied to a relevant payment event (i.e., a Qualified Click).

 

***   Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission

2



--------------------------------------------------------------------------------



 



  e.   “Confidential Information” shall mean any information that a Disclosing
Party discloses to the Receiving Party about the Disclosing Party’s business or
activities that (a) is, or is considered by the Disclosing Party to be,
proprietary or confidential, and includes, without limitation, any and all
business, financial, technical and other information relating to a Party, its
customers, suppliers and Affiliates which is provided by either Party to the
other hereunder, and (b) is marked or designated as “confidential” or
“proprietary”, or which is otherwise known by the Receiving Party to be
confidential or proprietary, or which the Receiving Party should otherwise
recognize as being confidential or proprietary due to the circumstances
surrounding the disclosure (including without limitation, all versions of
Idearc’s “Superpages.com XML API and Display Requirements” document (which shall
be deemed to be Idearc’s Confidential Information), any and all data or
information collected by Local regarding the Pay For Performance Advertisements
(which shall be deemed to be Idearc’s Confidential Information), and any and all
reports provided by one Party to another under this Agreement (which shall be
deemed to be such Disclosing Party’s Confidential Information, but,
notwithstanding anything to the contrary, the Disclosing Party shall not
disclose any such reports it provides to the other Party or the information
contained therein to any third party without the prior written consent of the
other Party (except that the Disclosing Party may disclose the information
contained in any such reports in aggregate form (i.e., combined with all other
numbers related to its site or service, or portion thereof, but not in a way
that a third party could identify the information relating only to this
Agreement)). Notwithstanding the foregoing, Confidential Information does not
include information which (i) is in, or enters the public domain without breach
of this Agreement or any other agreement by the Receiving Party, (ii) the
Receiving Party lawfully receives from a third party without restriction on
disclosure and without breach of a nondisclosure obligation, or (iii) the
Receiving Party knew prior to receiving such information from the Disclosing
Party, or otherwise is developed by the Receiving Party independently of any
knowledge or information received from the Disclosing Party without breach of
this Agreement, as evidenced by the Receiving Party’s contemporaneous tangible
(including written or electronic) records.     f.   “Damages” shall mean any and
all arbitration awards, costs, damages, expenses (including reasonable
attorneys’ fees and court costs), final judgments, settlements and other loss or
harm of any kind.     g.   “Disclosing Party” shall mean a Party that discloses
Confidential Information to the other Party.     h.   “Indemnified Party” shall
mean a Party who is indemnified as described herein by an Indemnifying Party, as
defined below.     i.   “Indemnifying Party” shall mean the Party who is
obligated to indemnify the other Party as described herein.

 

***   Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission

3



--------------------------------------------------------------------------------



 



  j.   “Invalid Click(s)” means clicks (a) generated via automated crawlers,
robots or click generating scripts or other software, (b) that occur as a result
of auto-spawning of browsers, automated redirects, or clicks that are required
for users to navigate, (c) that occur as a result of any incentive such as cash,
credits or loyalty points, (d) generated as a result of conduct intended to
artificially increase or inflate the number of clicks generated that are related
to this Agreement, (e) that occur in connection with testing by or on behalf of
Idearc, Local or any other entity, (f) that occur in a manner not permitted (or
not compensable to Idearc) under the terms of Idearc’s Bid Program agreement
with its advertisers (as such Bid Program agreement may be amended from time to
time by Idearc in its sole discretion), or (g) that are otherwise invalid or
fraudulent or which do not constitute Qualified Clicks, as determined in
Idearc’s reasonable discretion. For the avoidance of doubt, Invalid Clicks will
not be included in any revenue share calculation.     k.   “Local Marks” shall
mean those certain trademarks, logos, service marks and trade names depicted in
Exhibit D, and such other trademarks, logos, service marks and trade names as
Local may provide to Idearc from time to time during the Term of this Agreement
for its use in the promotion and marketing of the PFP Service contemplated
herein.     l.   “Local Qualified Click(s)” means (i) with regard to a PPC Ad,
an end-user action consisting of clicking on an active link of a PPC Ad
displayed on a Local Results Page in accordance with the terms and conditions of
this Agreement, and (ii) with respect to a PfC Ad, an end-user action consisting
of clicking on an active link or button associated with a telephone number
contained in a PfC Ad displayed on a Local Results Page in accordance with the
terms and conditions of this Agreement, but excluding Invalid Clicks.     m.  
“Local Results Page” means each of, and “Local Results Pages” means all of, the
Local SF Results Pages and the Local SEM Results Pages.     n.   “Local Search”
means each of, and “Local Searches” means all of, the Local SF Searches and the
Local SEM Searches.     o.   “Local SEM Search(es)” means the process whereby
Local sends Search Criteria (some of which is submitted by users of a Search
Engine) from the Local Server(s) to the Superpages.com Server(s), and Idearc
sends, in XML format, Search Results related to such Search Criteria to the
Local Server(s), and Local displays such Search Results on the Local SEM Results
Pages (accessible via a link on the Search Engine on which the Search Criteria
was submitted), in accordance with this Agreement.     p.   "Local SF Search”
means the process whereby Local sends Search Criteria (some of which is
submitted by a user through a Local Search Form) from the Local Server(s) to the
Superpages.com server(s), and Idearc sends, in XML format, Search Results
relating to such Search Criteria to the Local Server(s), and Local displays such
Search Results on Local SF Results Pages in

 

***   Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission

4



--------------------------------------------------------------------------------



 



      accordance with this Agreement (excluding any search conducted through the
use of search form(s) into which the Search Form(s) may be incorporated, but
which does not involve Idearc).     q.   “Local Search Page(s)” shall mean the
page(s) on the Local Web Site upon which a Search Form appears.     r.   “Local
Server(s)” shall mean server(s) that host the Local Web Site and any other
server(s) used to communicate with the Superpages.com Server(s) in connection
with the PFP Service.     s.   “Network Qualified Click(s)” means (i) with
regard to a PPC Ad, an end-user action consisting of clicking on an active link
of a PPC Ad displayed on a Network Results Page in accordance with the terms and
conditions of this Agreement, and (ii) with respect to a PfC Ad, an end-user
action consisting of clicking on an active link or button associated with a
telephone number contained in a PfC Ad displayed on a Network Results Page in
accordance with the terms and conditions of this Agreement, but excluding
Invalid Clicks.     t.   “Network Search Page(s)” shall mean the page(s) on the
Local Networked Sites upon which a Search Form appears.     u.   “Network
Search” means the process whereby Local sends Search Criteria (some of which is
submitted by a user through a Network Search Form), from the Local Server(s) to
the Superpages.com server(s), and Idearc sends, in XML format, Search Results
relating to such Search Criteria to the Local Server(s), and Local displays such
Search Results on Network Results Pages in accordance with this Agreement
(excluding any search conducted through the use of search form(s) into which the
Search Form(s) may be incorporated, but which does not involve Idearc).     v.  
“Pay for Calls Advertisements” or “PfC Ads” means an advertising product for
which advertisers pay Idearc a specified amount (“PfC Bid Amount”) for each
telephone call made to a designated telephone number obtained by clicking on a
button or link in the advertisement sold to the advertiser by Idearc, when the
advertisement is displayed on the Internet. PfC Ads are included in Search
Results and integrated with PPC Ads by assigning each PfC Ad an equivalent PPC
Bid Amount (the “PPC Equivalent Bid Amount”) as determined by Idearc.     w.  
“Pay For Performance Advertisement” or “PFP Ad” means each of, and “Pay For
Performance Advertisements” or “PFP Ads” means all of, the PfC Ads and PPC Ads.
    x.   “Pay Per Click Advertisements” or “PPC Ads” means an advertising
product for which advertisers pay Idearc a specified amount (“PPC Bid Amount”),
pursuant to Idearc’s policies, for each Qualified Click.     y.   “PFP Service”
shall mean service that Idearc and Local make generally accessible to end users
through the use of the Search Forms (i.e., excluding any service Local makes
accessible to end users through the use of any search form

 

***   Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission

5



--------------------------------------------------------------------------------



 



      into which a Search Form may be incorporated, but which does not involve
Idearc) or in connection with Local SEM Search(es).     z.   “Proceeding” shall
mean any claim, demand, cause of action, lawsuit, arbitration, mediation or
other proceeding of any kind.     aa.   “Qualified Click(s)” means (i) with
regard to a PPC Ad, an end-user action consisting of clicking on an active link
of a PPC Ad displayed on a Results Page in accordance with the terms and
conditions of this Agreement, and (ii) with respect to a PfC Ad, an end-user
action consisting of clicking on an active link or button associated with a
telephone number contained in a PfC Ad displayed on a Results Page in accordance
with the terms and conditions of this Agreement, but excluding Invalid Clicks.  
  bb.   “Query” means when a user submits some elements of Search Criteria, and
Local sends all Search Criteria related to such submission from a Local Server
to a SuperPages.com Server.     cc.   “Receiving Party” shall mean a Party that
receives Confidential Information from the Disclosing Party.     dd.   “Results
Page” shall mean each of, and “Results Pages” shall mean all of, the Local
Results Pages and Network Results Pages (on which one or more Pay For
Performance Advertisements are displayed).     ee.   “Search” means each of, and
“Searches” mean all of, the Local Searches and the Network Searches.     ff.  
“Search Criteria” means data which meets Idearc’s search element and other
requirements (including, without limitation, its Technical Requirements) and
which is either (i) entered or selected on, and submitted through, a Search Form
by a user, (ii) coded into the applicable Search Form (e.g., a Search Form in
the form of a submission button) to be automatically submitted to Idearc in
connection with the user’s initiation of a SF Search, and reasonably related to
the page of the Local Network on which such submission button appears, or
(iii) submitted by a user through a Search Engine.     gg.   “Search Engine(s)”
means search engine(s) regarding which Local has implemented one or more search
engine marketing strategies to drive traffic to the Local Web Site.     hh.  
“Search Engine Owner(s)” means entity(ies) that own, operate, host or maintain a
Search Engine.     ii.   “Search Form” shall mean each of, and “Search Forms”
shall mean all of, the Local Search Forms and Network Search Forms.     jj.  
“SF Search” shall mean each of, and “SF Searches” means all of, the Local SF
Searches and the Network Searches.     kk.   “Search Page” shall mean each of,
and “Search Pages” shall mean all of, the Local Search Pages and Network Search
Pages.     ll.   “Search Results” shall mean the PFP Ads (and such other content
as available within the then-current version of the “Superpages.com XML API and
Display

 

***   Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission

6



--------------------------------------------------------------------------------



 



      Requirements” document) of Superpages.com Bid Program Advertisers
resulting from Queries, as defined above, on a Query-by-Query basis.     mm.  
“Superpages.com Bid Program Advertiser” shall mean an advertiser who
participates in Idearc’s Bid Program.     nn.   “Superpages.com Marks” shall
mean those certain trademarks, logos, service marks and trade names depicted in
Exhibit C, and such other trademarks, logos, service marks and trade names as
Idearc may provide to Local from time to time during the Term of this Agreement
for its use in the promotion and/or marketing of the PFP Service contemplated
herein and/or its performance of its obligations under this Agreement.     oo.  
“Technical Requirements” shall mean the requirements as Idearc may from time to
time specify including, without limitation, Idearc’s “Superpages.com XML API &
Display Requirements” document and other search elements (including business
name, city, state), variables used for tracking purposes, and such other
technical parameters as Idearc may specify.     pp.   “Third Party Networked Web
Site Owner(s)” shall mean third party(ies) that own, operate, host or maintain a
Local Networked Site(s).     qq.   “Third Party Networked Server(s)” shall mean
the server(s) that host Local Networked Site(s).

     2. Term; Renewal. Unless sooner terminated in accordance with the terms of
this Agreement, this Agreement will commence on the Amended Effective Date and
will continue for a period of one (1) year thereafter (the “Amended Initial
Term”), after which it will automatically renew and extend on a month to month
basis until terminated in accordance with this Agreement (collectively, the
“Term”). Either party may terminate this Agreement after it converts to a month
to month term for any reason or no reason upon *** days prior written notice to
the other Party.
     3. The PFP Service.
          a. Target Date. Idearc and Local shall use their commercially
reasonable efforts to make the PFP Service generally accessible to end users of
the Local Web Site on the Amended Effective Date.
          b. Search Forms. Local shall design the Search Forms to capture the
applicable Search Criteria and, at all times during the Term of the Agreement,
Local shall ensure that (i) the Search Forms capture the applicable Search
Criteria, and (ii) the Search Forms are displayed on the home page of the Local
Web Site and at such other positions on the Local Network as the Parties
mutually agree from time to time in writing. Each time that an end user
thereafter enters Search Criteria in such Search Forms, Local shall transmit to
Idearc the Search Criteria in accordance with the Technical Requirements. In no
event shall Local allow any third party hosting a Network Search Form (or any
other third party) to transmit Search Criteria directly to
 

***   Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission

7



--------------------------------------------------------------------------------



 



Idearc. Local must deliver Search Criteria in order for the Search Form to be
compatible with the Superpages.com Service. The Parties acknowledge and agree
that, subject to Local’s obligations regarding Confidential Information, the
Search Form(s) may be incorporated into search form(s) on the Local Network used
in connection with information services other than the PFP Service (i.e. so that
Local may send a query to the servers of several information providers using
search criteria submitted through such search form(s)); provided, however, that
such search form(s) (to the extent they include Idearc Confidential Information
or other materials provided by Idearc under this Agreement (or materials
developed therefrom) or are otherwise different in any way from the search forms
used in connection with services other than the PFP Service) shall only be used
in connection with the PFP Service. If, at any time during the Term, Idearc
notifies Local that it does not wish for a Search Form to be placed or used on a
particular Local Networked Site or at a particular position on the Local
Network, for any reason, Local shall cease use of such Search Form immediately
upon notice.
          c. Search Pages. Local shall, at all times during the Term of this
Agreement, host the Local Search Pages on its own servers and systems, ensure
that all Network Search Pages are hosted, operated and maintained by the Third
Party Networked Web Site Owner which owns the Related Web Site which includes
such Network Search Page, and shall further use its best efforts to make the
Search Forms and the related functionality accessible to end users of the Local
Network.
          d. Searches; Technical Requirements. Local shall, at all times during
the Term of this Agreement, transmit and provide to Idearc any and all Search
Criteria which are relevant to data contained within the Superpages.com Business
Database, and any other data necessary to conform with the Technical
Requirements, with respect to each and every Query initiated by a user. Local
shall transmit such Search Criteria to the appropriate Superpages.com Server(s)
in accordance with Idearc’s Technical Requirements.
          e. Idearc’s Obligations. At all times during the Term of this
Agreement, Idearc shall use its commercially reasonable efforts to process
Search Criteria transmitted to the Superpages.com Server(s) from the Local
Server(s) in connection with a Query against the Superpages.com Business
Database in accordance with this Agreement, and to transmit Search Results (that
match the keyword or the category for such keyword (if no keyword match exists)
submitted in the applicable Query, in accordance with such logic as Idearc may
use in connection with its Superpages.com Service from time to time in its sole
discretion) to the appropriate Local Server(s) in XML format for Local’s display
to the end user who initiated the Query which resulted in the generation and
transmission of such Search Results (or for Local’s transmission to the Third
Party Networked Server hosting the Local Networked Site on which the Search
originated, for the Third Party Networked Web Site Owner operating such Third
Party Networked Server to display to the end user who initiated the Search which
resulted in the generation and transmission of such Search Results). Local
acknowledges that the Search
 

***   Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission

8



--------------------------------------------------------------------------------



 



Results may include, without limitation, business listings, advertising, links
to content, and features and functionalities related to the listings.
          f. Local’s Obligations. At all times during the Term of this
Agreement, Local shall:
               i. Receive Search Results sent from the Superpages.com Server(s)
to the Local Server(s) in response to each Query, and, subject to Section 9 of
this Agreement, will:
                    1. with respect to each Local Query, display the PFP Ads
contained within Search Results resulting from such Local Query in the “Featured
Sponsors” box on each resulting Local Results Page on the Local Web Site (which
“Featured Sponsors” box will be in substantially the format as depicted in
Exhibit F, which may be modified by mutual written agreement of the parties from
time to time) in accordance with the rules set forth on Exhibit H to this
Agreement, which may be modified by mutual written agreement of the parties from
time to time (the “Display Rules”), without altering the content of the PFP Ads
and in the order, format and manner provided by Idearc unless the Display Rules
expressly permit otherwise. For the purposes of clarifying the Display Rules, if
there are less than *** PFP Ads delivered by Idearc in response to a Local
Query, Local shall display such PFP Ads in the “Featured Sponsors” box on each
Local Results Page resulting from such Local Query, and may display an unlimited
number of advertisement(s) from third-party sources after (and otherwise in a
manner no more prominent than) any and all PFP Ads and in any other advertising
spots within the “Featured Sponsors” box on any Local Results Pages resulting
from such Local Query (“Backfill Ads”). Local shall ensure that each “Featured
Sponsors” box contains only *** advertising spots. Local shall ensure that such
a “Featured Sponsors” box appears on each Local Results Page resulting from each
Local Query, ***, and before any “Local Results” listings, which organization of
information is depicted in Exhibit F), and
                    2. with respect to Search Results resulting from a Network
Search, transmit all such Search Results directly to the appropriate Third Party
Networked Server hosting the Network Search Page from which the Network Search
originated, and ensure that the Third Party Networked Web Site Owner operating
such Third Party Networked Server displays all such Search Results on the
resulting Network Results Pages on the Local Networked Site on which the Network
Search originated, without alteration to the content and in the order, format
and manner provided by Idearc (i.e., even if the Search Results are displayed
along with search results from sources other than the PFP Service, the first PFP
Ad on a Network Results Page(s) shall be the first PFP Ad provided by Idearc in
response to the Network Search generating such Network Results Page(s) (although
not necessarily the first advertisement appearing on such Network Results
Page(s)), and all icons and other advertising items shall appear in the same
relative priority and placement to the listing to which it relates) or as
otherwise reasonably requested by Idearc.
 

***   Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission

9



--------------------------------------------------------------------------------



 



               ii. Ensure that all Results Pages are in the same language as the
original Search Page from which the Results Pages were generated (or in the same
language as the Search Engine through which the Search Criteria relating to the
Local SEM Search was submitted);
               iii. Host all Local Results Pages, and ensure that all Network
Results Pages are hosted, operated, and maintained by the Third Party Networked
Web Site Owner which owns the Local Networked Site on which Search which
generated the Network Results Pages originated, on its own servers and systems;
               iv. Enable (and, with respect to Network Results Pages, ensure
that all Third Party Networked Web Site Owners displaying Network Results Pages
in accordance with this Agreement enable) the Pay For Performance Advertisements
and any other content and icons of the Search Results displayed on the Results
Pages to display and provide access through links to the same web pages to which
such Pay For Performance Advertisements and other content and icons are linked
on the Superpages.com Service and/or to such other links as Idearc may request
from time to time;
               v. Ensure that any and all banner advertising, pop-up
advertising, pop-under advertising and other similar forms of advertising on the
Search Pages and the Results Pages comply with the guidelines indicated on
Exhibit E; and
               vi. Test the functionality and appearance of, and assist Idearc
in verifying the functionality and appearance of, the Pay For Performance
Advertisements, and ensure users gain timely access to the Pay For Performance
Advertisements in response to appropriate Searches; provided, however, that
Local shall not “stress test” Idearc’s search or click-through mechanisms
without the prior written consent of Idearc, which shall not be unreasonably
withheld.
          g. Miscellaneous. Notwithstanding anything to the contrary, the
Parties acknowledge and agree that Idearc shall have exclusive control of the
Superpages.com Service and the manner in which it is integrated into the PFP
Service contemplated by this Agreement, and exclusive control over the Bid
Program (including, without limitation, the payment events associated
therewith).
     4. License Grants; Covenants.
          a. Idearc. Idearc hereby grants Local a limited, non-transferable,
right and license during the Term, without the right to sublicense, to (i) send
such elements of Search Criteria as are submitted through Search Forms by end
users of the Local Network (or submitted by a user through a Search Engine) and
all Search Criteria related to such submissions directly to the Superpages.com
Server(s) in accordance with Idearc’s Technical Requirements, and (ii) receive
 

***   Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission

10



--------------------------------------------------------------------------------



 



Search Results sent to the Local Server(s) from the Superpages.com Server(s) in
response to Searches initiated by end users hereunder, (iii) display the Search
Results resulting from a Local Search within the resulting Local Results Pages
on the Local Web Site, and (iv) with respect to Search Results resulting from a
Network Search, transmit such Search Results directly to the appropriate Third
Party Networked Server hosting the Network Search Page from which the Network
Search originated, and ensure that the Third Party Networked Web Site Owner
operating such Third Party Networked Server displays such Search Results on the
resulting Network Results Pages on the Local Networked Site on which the Network
Search originated; subject to and in accordance with the terms and conditions
set forth in this Agreement.
          b. Local. Local covenants and agrees that (i) any and all Local
Server(s) used in connection with this Agreement shall be owned and operated by
Local; (ii) it will ensure that the Third Party Networked Servers are owned and
operated by the Third Party Networked Web Site Owner which owns the Local
Networked Site served by such Third Party Networked Server; (iii) it will not
(and will ensure that each Third Party Networked Web Site Owner does not) use,
display, publish or store any Search Results (as part of any interactive
on-line, CD-Rom, or other derivative product or service, or otherwise) except as
expressly permitted hereunder; (iv) it will not (and will ensure that each Third
Party Networked Web Site Owner does not) sublicense, sell, or rent any Search
Results in any way; (v) it will not (and will ensure that each Third Party
Networked Web Site Owner does not) transfer, transmit, distribute or make
available all or any portion of any Search Results to third parties, except as
expressly contemplated by this Agreement; (vi) it will not (and will ensure that
each Third Party Networked Web Site Owner does not) authorize any third party
(including any of its end users) to disclose, reproduce, sell, distribute,
redistribute or display any Search Results, except as expressly contemplated by
this Agreement; (vii) it will not (and will ensure that each Third Party
Networked Web Site Owner does not) store any Search Results except in a
temporary memory cache which is emptied not less than once every ***;
(viii) subject to the Display Rules, it will not edit, modify or create any
derivative works of all or any part of any Search Results or the Superpages.com
Service without Idearc’s express prior written consent; (ix) it will ensure that
each Third Party Networked Web Site Owner does not edit, modify or create any
derivative works of all or any part of any Search Results or the Superpages.com
Service without Idearc’s express prior written consent; (x) it will not (and
will ensure that each Third Party Networked Web Site Owner does not) use, or
allow the use of, any Search Results in connection with any marketing
solicitation; (xi) it will not (and will ensure that each Third Party Networked
Web Site Owner does not) use, or allow the use of, any hyperlink to the
Superpages.com Web Site or other device to “datamine” the Superpages.com
Business Database in any way; (xii) it will ensure that no Third Party Networked
Web Site Owner and no Search Engine Owner sends Search Criteria submitted
through a Search Form directly to any Superpages.com Server, (xiii) it will not
utilize any means that would inhibit the passing of a referring URL to Idearc,
and (xiv) it will ensure that no Search Engine Owner engages in any activity
with respect to the PFP Service (including, without limitation, Search Results
related thereto) except as expressly contemplated herein.
 

***   Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission

11



--------------------------------------------------------------------------------



 



          c. Right of Access. Local shall allow Idearc such reasonable access to
its facilities and the Local Server(s) as Idearc may request from to time to
time, to ensure that Local’s use of Search Results hereunder is in accordance
with the restrictions set forth herein.
     5. Operations.
          a. Tracking Mechanisms. During the Term, Local shall cooperate with
Idearc to implement such tracking mechanisms as necessary to track such metrics
as Idearc indicates it intends to track, in its reasonable discretion. Idearc
will be responsible for tracking Qualified Clicks.
          b. Traffic Credits. Local acknowledges and agrees that,
notwithstanding anything to the contrary, the Parties intend for Idearc to
receive all web site traffic credit for Local Results Pages containing PFP Ads
as measured by ComScore/Media Metrix, including, without limitation, (i) all
page views for each and every Local Results Page served hereunder that contains
a PFP Ad, and (ii) unique visitors for all users who visit a Local Results Page
that contains a PFP Ad. Local shall apply for assignments of traffic credit
related to subsections (i) and (ii) of this Section 5(b) on or before the
Amended Effective Date, and shall further execute such documents and writings as
Idearc may reasonably request, coordinate with ComScore/Media Metrix to
implement proper tracking mechanisms, and otherwise fully cooperate with Idearc,
to ensure that Idearc receives all credit referenced in this Section 5(b). The
technical implementation of the method for assigning traffic credit as set forth
above will be performed by Local in its sole discretion. In addition, Local
shall make reasonable efforts to ensure that Idearc receives all web site
traffic credit for Local Results Pages containing PFP Ads as measured by
Neilson, including, without limitation, (i) all page views for each and every
Local Results Page served hereunder that contains a PFP Ad, and (ii) unique
visitors for all users who visit a Local Results Page that contains a PFP Ad.
          c. Contact Persons. Each Party shall provide the other with a contact
number and identify a contact person for 24 x 7 x 365 technical support to the
other party relative to the PFP Service. Idearc shall not have any obligation to
support users of the Local Network except as expressly set forth herein.
     6. Compensation; Reports.
          a. Revenue Share
               i. Local Results Pages.
                    1. Amount. With respect to each calendar month of this
Agreement, Idearc will pay Local (i) *** of any Local PFP Revenue (as defined in
this subsection) of a total amount between *** and *** relating to such calendar
month and (ii) ***
 

***   Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission

12



--------------------------------------------------------------------------------



 



of any Local PFP Revenue of a total amount greater than *** relating to such
calendar month (in accordance with the provisions of Section 6(a)(i)(2), below)
(the “Local PFP Revenue Share”). “Local PFP Revenue”, with respect to each
calendar month, means *** of (i) all fees billed by Idearc to its Bid Program
advertisers for Local Qualified Clicks on PPC Ads occurring during such calendar
month and (ii) the PPC Equivalent Bid Amount for each Qualified Click on a PfC
Ad occurring during such calendar month, to the express exclusion of any
“minimum monthly fees” or other fees due to Idearc from its advertisers that are
not applied towards PPC or PfC fees for Local Qualified Clicks. For example, if
the total amount of Local PFP Revenue related to April 2007 is ***, then the
Local PFP Revenue Share for April 2007 would be *** (i.e., *** of ***, plus ***
of ***. For purposes of clarification, in no event will Idearc have any payment
obligation under this Section 6(a)(i)(1) with respect to any month in which
Local PFP Revenue related to such month is less than or equal to ***.
                    2. Time and Manner of Payment. Commencing on the Amended
Effective Date and continuing throughout the remaining term of this Agreement,
Idearc will pay Local the Local PFP Revenue Share, with respect to each calendar
month during the Term of this Agreement, within *** days of the expiration of
such calendar month.
               ii. Network Results Pages
                    1. Amount. For so long as Local remains in compliance with
its obligations hereunder, Idearc will pay Local *** of (i) all amounts
Collected by Idearc from Network Qualified Clicks on PPC Ads and (ii) the PPC
Equivalent Bid Amount for each Network Qualified Click on a PfC Ad, minus the
following permitted deductions with respect to such amounts: (a) adjustments
made to its advertisers by Idearc, (b) credit card charges, (c) dishonored
checks and other payment instruments and other bad debt, (d) refunds Idearc pays
to its advertisers, (e) discounts provided to its advertisers and (f) third
party expenses incurred by Idearc in connection with the sale of Pay For
Performance Advertisements, including but not limited to sales commissions,
referral fees and other fees and charges (the “Network PFP Revenue Share”). The
amounts set forth in items (i) and (ii) above do not include any “monthly
minimum fees” or other fees collected by Idearc from its advertisers that are
not applied toward PPC or PfC fees for Network Qualified Clicks.
                    2. Time and Manner of Payment. Commencing on the Amended
Effective Date and continuing throughout the remaining term of this Agreement,
Idearc will pay Local the Network PFP Revenue Share (i) with respect to each
Network Qualified Click on a PPC Ad, within *** days after the end of the
calendar month in which Idearc Collected the amounts due for such Network
Qualified Click, and (ii) with respect to all Network Qualified Clicks on PfC
Ads occurring during each calendar month, at such time as Idearc first pays
Local for a Network Qualified Click on a PPC Ad occurring during such month.
 

***   Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission

13



--------------------------------------------------------------------------------



 



               iii. Miscellaneous. For purposes of this Section 6(a) of this
Agreement, and notwithstanding anything to the contrary, a PfC Ad that is also a
PPC Ad will be considered a PPC Ad only (and not also a PfC Ad), and in no event
will Idearc be obligated to pay Local based on the PPC Equivalent Bid Amount for
a Qualified Click on such Pay For Performance Advertisement. Idearc’s
determination and calculation of Local Qualified Clicks and Network Qualified
Clicks will prevail, subject to the provisions of Section 7 (Audit Rights) of
this Agreement. Local acknowledges and agrees that Idearc will receive any and
all remaining proceeds arising out of the Pay For Performance Advertisements and
the aforementioned compensation (specified in Sections 6(a)(i)(1) and
6(a)(ii)(1)) is the sole compensation due to Local, except as expressly set
forth in herein.
               iv. Invalid Clicks. Notwithstanding anything to the contrary,
Idearc will have no payment obligation whatsoever hereunder with respect to any
Invalid Clicks. Notwithstanding anything to the contrary, Local shall (and, with
respect to Local Networked Sites, shall ensure that the appropriate Third Party
Networked Web Site Owner) (a) make(s) commercially reasonable efforts to prevent
“bots”, “spiders” or other automated processes or mechanisms from executing
clicks on Pay For Performance Advertisement(s) on the Local Network and from
executing queries from the Local Network (and from executing queries from a
Search Engine), and (b) promptly block(s) the IP addresses of any sites or
servers which Idearc may request that Local block from time to time in writing.
Local shall notify Idearc as soon as reasonably practical if a bot, spider,
other similar process, mechanism, network or user cannot be stopped from
clicking on Pay For Performance Advertisements on a Local Web Site or a Local
Networked Site or from executing queries on a Local Web Site or a Local
Networked Site (or from executing queries from a Search Engine), and shall not
object if Idearc blocks such IP addresses at its own initiative and expense on
the Superpages Web Site (which Idearc will have the right to do, notwithstanding
anything to the contrary). Local shall ensure that each Third Party Networked
Web Site Owner notifies Local of the IP addresses of any entities that that
appear to be using “bots”, “spiders” or other similar mechanisms used to execute
clicks. Local shall, throughout the Term of the Agreement, dynamically provide
to Idearc the unique user IP addresses in the manner specified by Idearc on a
per click basis.
          b. *** Local Query Fee. Subject to and in consideration for the
exclusivity related to the “Featured Sponsors” box set forth in Section 9 of
this Agreement, (a) Idearc shall pay Local a fee of *** (the “Full *** Local
Query Fee”) for each *** during the Term of this Agreement if (and only if),
with respect to each such ***, Local delivers the minimum number of Local
Queries specified in Exhibit G for such *** (which minimums set forth on Exhibit
G are referred to herein as the “Minimum *** Local Query Goal”), and
(b) notwithstanding anything to the contrary, if, with respect to any *** during
the Term of this Agreement, Local does not deliver at least the Minimum ***
Local Query Goal specified in Exhibit G for such ***, then Idearc will pay Local
a prorated fee (the “Pro-Rated *** Local Query Fee”). For purposes of this
Agreement, “Local Query” means a Query in which the Search Criteria elements
that are submitted by users are submitted through a Local Search Form or a
Search
 

***   Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission

14



--------------------------------------------------------------------------------



 



Engine. The Pro-Rated *** Local Query Fee will be calculated by applying the
following formula: *** multiplied by *** and further multiplied by the fraction
in which the numerator is the actual number of Local Queries delivered by Local
in such *** (the “Actual *** Local Query Total”) and the denominator is the
Minimum *** Local Query Goal for such ***, less ***. For example, if the Minimum
*** Local Query Goal for *** is *** Local Queries and Local delivers only ***
Local Queries in ***, then the Pro-Rated *** Local Query Fee for *** would be
*** (i.e., (*** multiplied by *** and then multiplied by ***) minus $***).
Idearc shall pay the Full *** Local Query Fee or the Pro-Rated *** Local Query
Fee (as determined by the foregoing provisions of this Section 6(b)) within ***
days of receipt of a correctly-billed invoice from Local (which Local shall not
send to Idearc until the *** regarding which the fee set forth in the invoice
applies).
          c. Implementation and Set-Up Fee. In consideration of the effort to
engineer, implement and provide these services, Idearc agrees to pay a
non-refundable engineering, implementation and set-up fee of ***, of which ***
will be due ***.
          d. Miscellaneous. Idearc will make payments under this Agreement by
check payable to Local at Local’s address (as set forth in the opening paragraph
of this Agreement), or by wire or electronic funds transfer to an account at a
bank located in the United States according to Local’s written instructions. All
amounts payable under this Agreement are denominated in United States dollars
and are exclusive of all applicable domestic and foreign taxes, duties and
excises in connection therewith.
          e. Each Party’s Costs. Idearc shall be solely responsible for any
costs or expenses it incurs in connection with the provision of the services or
performance of its obligations under this Agreement including, without
limitation, expenses associated with any costs of operating and maintaining the
Superpages.com Web Site. Local shall be solely responsible for any costs or
expenses it incurs in connection with the services or performance of its
obligations under this Agreement including, without limitation, expenses
associated with any HTML/XML programming and linking web pages to the
Superpages.com Web Site.
          f. Local’s Monthly Reports. Local will provide Idearc with monthly
usage reports in the format attached hereto as Exhibit A, or in such other
format as the Parties may agree from time to time. Each such usage report will
cover a calendar month and will be delivered within *** following the end of the
applicable month, and will reflect the measurement elements set forth in
Exhibit A, and/or other usage measurements as the Parties may agree from time to
time.
          g. Idearc’s Monthly Reports. Idearc will provide Local with monthly
usage reports in the format attached hereto as Exhibit B, or in such other
format as the Parties may agree from time to time. Each such usage report will
cover a calendar month and will be delivered within *** following the end of the
applicable month, and will reflect the measurement elements set forth in
Exhibit B, and/or other usage measurements as the Parties may agree from time to
time.
 

***   Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission

15



--------------------------------------------------------------------------------



 



          h. Taxes. Each Party will be responsible for the payment of all taxes
and duties assessed in connection with any payments it receives hereunder.
     7. Audit Rights. During the Term and for a period of *** after the
expiration or earlier termination of this Agreement, each Party will maintain
records relating to matters governed by this Agreement, including, without
limitation all information used to calculate any payments paid or payable
pursuant to this Agreement. Each Party will permit the other Party (or an
independent auditor engaged by such other Party) to have access, no more than
one time each calendar year commencing with the Amended Effective Date, upon ***
advance written notice, at a mutually agreed time during the audited Party’s
normal business hours, but only in a manner that minimizes impact on the audited
Party’s business operations, to audit its records and books of account relating
to the matters governed by this Agreement for the purpose of verifying the
figures reported and determining whether the appropriate fees have been charged
and paid. If the audit reveals a discrepancy, any Party owing the other any
amounts (whether from underpayment or the other Party’s overpayment) will pay
such amounts within *** from the conclusion of the audit. If the audit reveals
an underpayment by a Party of more than *** of the amounts due for the period
being audited, such underpaying Party will also reimburse the other Party for
all reasonable expenses incurred by such other Party relating to the audit. If
the audit reveals an overpayment by a Party of more than *** of the amounts due
for the period being audited, the other Party (i.e., the overpaid Party) will
also reimburse the overpaying Party for all reasonable expenses incurred by the
overpaying Party relating to the audit.
     8. Publicity. Neither Party shall issue any press release, statement or
other public announcement concerning this Agreement nor the relationship hereby
established without the prior written consent of the other, which shall not be
unreasonably withheld or delayed.
     9. Exclusivity. Idearc will be the exclusive provider of advertisements for
the “Featured Sponsors” box displayed on Local Results Pages (which, for
purposes of clarity, excludes Network Results Pages) and Local shall not display
any advertisements or content within any “Featured Sponsors” box displayed on
Local Results Pages other than PFP Ads (displayed in accordance with this
Agreement), except as expressly set forth in Section 3(f)(i)(1) in relation to a
Local Query resulting in less than *** PFP Ads. Notwithstanding the foregoing,
if Local does not receive relevant Search Results from Idearc for any Local
Query in *** seconds or less from the time of Local’s submission of the Search
Criteria for such Local Query (a “Timed-Out Local Query”), Local may display
advertisements or content from a third-party for such Timed-Out Local Query in
any “Featured Sponsors” box displayed on pages of the Local Web Site resulting
from such Timed-Out Local Query without also displaying PFP Ads from Idearc, as
Local’s sole and exclusive remedy. Local shall monitor the percentage of Local
Queries that are Timed-Out Local Queries, and to the extent that greater than
*** of all Local Queries in a calendar month are Timed-Out Local Queries, Local
shall notify Idearc (in a mutually agreed upon manner) and each Party shall use
commercially reasonable efforts to
 

***   Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission

16



--------------------------------------------------------------------------------



 



reduce the number of Timed-Out Local Queries in the following calendar months to
a number which is *** of all Queries. Except as expressly provided herein, this
Agreement is non-exclusive. As such, (a) Local reserves the right to display Pay
For Performance Advertisements on a non-exclusive basis with respect to Local
advertisers and advertisers of third parties, except as expressly provided
herein, and (b) Idearc reserves the right to provide the PFP Service, in whole
or in part, to third parties.
     10. Intellectual Property.
          a. Superpages.com Service. Idearc shall retain all intellectual
property rights in and to its Superpages.com Service (and all portions and
elements thereof, including without limitation, the Superpages.com Business
Database, and the Search Results), its Superpages.com Web Site, and any
modifications and enhancements to any of the foregoing. Except as expressly
provided herein, nothing contained herein shall be interpreted so as to transfer
any right, title or interest in any intellectual property right of Idearc nor to
grant Local any rights or licenses in any intellectual property right of Idearc.
          b. Superpages.com Marks. Idearc is the owner of, or has the license to
use, the Superpages.com Marks. Idearc grants to Local a non-transferable,
royalty-free license, without the right to sublicense, to use the Superpages.com
Marks, solely in connection with the promotion and marketing of the PFP Service
contemplated by this Agreement during the Term hereof or the performance of its
obligations under this Agreement. Idearc has the right to control the nature and
quality of Local’s use of the Superpages.com Marks in connection with the
promotion and marketing of the PFP Service and the performance of its
obligations under this Agreement. Local agrees that any and all uses of the
Superpages.com Marks by Local shall inure to the benefit of Idearc. Local agrees
not to use any trademark, service mark, domain name or trade name identical with
or confusingly similar to the Superpages.com Marks, except as permitted by this
Agreement. Local agrees that it will not utilize the Superpages.com Marks except
in connection with the promotion and marketing of the PFP Service contemplated
by this Agreement or the performance of its obligations under this Agreement,
and only in the form and manner approved in advance by Idearc in writing. Local
agrees to allow Idearc or Idearc’s authorized representative at reasonable times
upon reasonable notice to enter the premises of Local, or any premises under the
control of Local, to inspect the manner in which the Superpages.com Marks are
used in connection with the promotion and marketing of the PFP Service or the
performance of Local’s obligations under this Agreement. Such an inspection
shall be at Idearc’s expense. In connection with the use of the Superpages.com
Marks, Local agrees to include any legal notice requested by Idearc evidencing
ownership of or registration of the Superpages.com Marks by Idearc. Local agrees
never to directly or indirectly, challenge, contest or call into question or
raise any questions concerning the validity or ownership of the Superpages.com
Marks or any registration or application for registration of the Superpages.com
Marks. Local agrees that all use of the Superpages.com Marks shall be in
accordance with all applicable laws and regulations and in compliance with any
regulatory agency, which shall have
 

***   Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission

17



--------------------------------------------------------------------------------



 



jurisdiction over such matters. Local agrees to promptly notify Idearc of any
conduct on the part of third parties, of which it has actual knowledge, which it
deems to be an infringement, an act of unfair competition or dilution of the
Superpages.com Marks. Idearc will have the sole right and discretion to bring
proceedings alleging infringement, unfair competition or dilution of the
Superpages.com Marks, or to take any other action related thereto. Local agrees
to provide Idearc with reasonable cooperation and assistance with respect to any
such proceedings at Idearc’s expense.
          c. Local Web Site. Local shall retain all intellectual property rights
in and to its Local Web Site (and all portions and elements thereof, including
without limitation, any content or services provided by Local thereon) and any
modifications and enhancement to any of the foregoing, excluding any and all
data, trademarks, logos, content and other materials of any kind provided by
Idearc hereunder. Except as expressly provided herein, nothing contained herein
shall be interpreted so as to transfer any right, title or interest in any
intellectual property right of Local, nor to grant Idearc any rights or licenses
in any intellectual property right of Local.
          d. Local Marks. Local is the owner of, or has the license to use, the
Local Marks. Local grants to Idearc a non-transferable, royalty-free license,
without the right to sublicense, to use the Local Marks, solely in connection
with the promotion and marketing of the PFP Service contemplated by this
Agreement during the Term of this Agreement. Local has the right to control the
nature and quality of Idearc’s use of the Local Marks in connection with the
promotion and marketing of the PFP Service. Idearc agrees that any and all uses
of the Local Marks by Idearc shall inure to the benefit of Local. Idearc agrees
not to use any trademark, service mark, domain name or trade name identical with
or confusingly similar to the Local Marks, except as permitted by this
Agreement. Idearc agrees that it will not utilize the Local Marks except in
connection with the promotion and marketing of the PFP Service contemplated by
this Agreement, and only in the form and manner approved in advance by Local in
writing. Idearc agrees to allow Local or Local’s authorized representative at
reasonable times upon reasonable notice to enter the premises of Idearc, or any
premise under the control of Idearc, to inspect the manner in which the Local
Marks are used in connection with the promotion and marketing of the PFP
Service. Such an inspection shall be at Local’s expense. In connection with the
use of the Local Marks, Idearc agrees to include any legal notice evidencing
ownership of and/or registration of the Local Marks by Local. Idearc agrees
never to directly or indirectly, challenge, contest or call into question or
raise any questions concerning the validity or ownership of the Local Marks or
any registration or application for registration of the Local Marks. Idearc
agrees that all use of the Local Marks shall be in accordance with all
applicable laws and regulations and in compliance with any regulatory agency,
which shall have jurisdiction over such matters. Idearc agrees to promptly
notify Local of any conduct on the part of third parties, of which it has actual
knowledge, which it deems to be an infringement, an act of unfair competition or
dilution of the Local Marks. Local will have the sole right and discretion to
bring proceedings alleging infringement, unfair competition or dilution of the
Local Marks, or to take
 

***   Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission

18



--------------------------------------------------------------------------------



 



any other action, related thereto. Idearc agrees to provide Local with
reasonable cooperation and assistance with respect to any such proceedings at
Local’s expense.
     11. Termination.
          a. Termination for Cause. This Agreement may be terminated by either
Party immediately upon notice to the other Party and without further notice if
the other Party:
               i. engages in any unlawful business practice related to that
Party’s performance under the Agreement;
               ii. breaches any of its obligations under the Agreement in any
material respect, which breach is not remedied within *** days following written
notice to the breaching Party;
               iii. assigns this Agreement or any of its rights hereunder,
except as expressly authorized by the terms of this Agreement;
               iv. has a receiver or similar party appointed for its property,
becomes insolvent, acknowledges its insolvency in any manner, ceases to do
business, makes an assignment for the benefit of its creditors; or
               v. files a voluntary petition for relief under, or is otherwise
adjudged insolvent or bankrupt under any applicable bankruptcy or insolvency
laws of the United States of America or any of its states.
          b. Termination for Convenience. Either Party may terminate this
Agreement for convenience, and with or without cause, at any time after the
expiration of the Amended Initial Term, upon not less than *** days prior
written notice to the other Party.
          c. Idearc. Idearc may terminate this Agreement in its sole discretion
immediately and without notice in the event that there is a Change of Control of
Local.
          d. Termination due to Significant Change in Business. In the event
Idearc elects to make a significant change to the manner in which it conducts
its business which results in the cessation of the Bid Program and elimination
of Local PFP Revenue Share and Network PFP Revenue Share, the Parties will use
their commercially reasonable efforts to negotiate during a period of *** a new
payment method and amount based on the contemplated significant change. If the
Parties are not able, in good faith, to agree on a new payment structure, then
either Party may terminate this Agreement with *** days prior written notice.
 

***   Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission

19



--------------------------------------------------------------------------------



 



          e. Effect of Termination and Survival. Any termination pursuant to
this Section will be without any liability or obligation of the terminating
Party, other than with respect to any payments owed for periods prior to the
termination or any breach of the Agreement prior to termination, and the Parties
will immediately cease representing to the public any affiliation between them
in connection with the subject matter of the Agreement. Upon the termination or
expiration of this Agreement:
               i. All licenses granted herein shall terminate;
               ii. Local shall cease (and shall ensure that all Third Party
Networked Web Site Owners cease) any and all storage and use of all Search
Results, and provide to Idearc, within *** days after the termination or
expiration of this Agreement, a written certification from an officer of Local
that all Search Results in Local’s possession or control has been destroyed and
deleted, or returned, to Idearc (and that, to the best of Local’s knowledge
after reasonable inquiry, all Search Results in the possession or control of all
Third Party Networked Web Site Owners has been destroyed and deleted);
               iii. Local shall cease any and all storage and use of any and all
Superpages.com Marks;
               iv. Idearc shall cease any and all storage and use of the Local
Marks; and
               v. Any and all Confidential Information belonging to the other
Party shall be returned, or destroyed and deleted.
     12. Confidential Information.
          a. Covenant Not to Disclose. Each of the Parties covenants and agrees
that (i) it will not disclose Confidential Information to any third party, or
otherwise use such information for its own benefit except as expressly permitted
in this Agreement, or without the prior written consent of the Disclosing Party,
and further, that (ii) it will use its reasonable efforts, or such greater
efforts as it may use to maintain and protect the confidentiality of its own
Confidential Information, in order to maintain and protect the confidentiality
of all Confidential Information received from the other Party hereunder.
          b. Confidential Agreement. Each of the Parties hereby acknowledges and
agrees that the terms and conditions of this Agreement itself are Confidential
Information and may not be disclosed without the prior written consent of the
other Party, which consent shall not be unreasonably withheld or delayed.
     13. Representations and Warranties.
 

***   Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission

20



--------------------------------------------------------------------------------



 



          a. Mutual. Each Party represents and warrants to the other that:
               i. It has all requisite power and authority to enter into,
execute and deliver this Agreement, and to consummate the transactions
contemplated by this Agreement in accordance with the provisions hereof, and
that this Agreement has been duly and validly executed by such Party and
constitutes a valid and binding obligation of such Party enforceable in
accordance with its terms.
               ii. Its execution of this Agreement, its performance of its
obligations hereunder, and the rights and licenses granted to the other Party
herein (and the other Party’s exercise of such rights and licenses) will not
conflict with or result in a breach or violation of any of the terms or
provisions, or constitute a default under any agreement it may have with any
third party.
          b. Idearc. Idearc hereby represents and warrants to Local that (i) it
is the owner of, or has a license to use (and grant the license set forth herein
relating to) the Superpages.com Marks, and (ii) there is no pending or, to
Idearc’s knowledge, threatened claim, action or proceeding against Idearc with
respect to the Superpages.com Marks.
          c. Local. Local hereby represents and warrants to Idearc that (i) it
is the owner of, or has a license to use (and grant the license set forth herein
relating to) the Local Marks, and (ii) there is no pending or, to Local’s
knowledge, threatened claim, action or proceeding against Local with respect to
the Local Marks.
     14. Indemnification.
          a. Mutual. Each Party shall and does hereby agree to indemnify, defend
and hold the other harmless from and against Damages suffered or incurred by the
Indemnified Party in connection with any Proceeding against the Indemnified
Party arising from the Indemnifying Party’s:
               i. Breach of any representation, warranty, covenant or material
obligation set forth herein;
               ii. Negligence, gross negligence or willful misconduct in the
performance of its obligations under this Agreement, or that of its employees,
agents, subcontractors or representatives; or
               iii. Infringement upon any third party’s intellectual property
rights (including without limitation, any third party trademark, trade secret,
copyright, patent rights, right of attribution and any other statutory and
common law intellectual property rights of any kind), privacy rights or other
rights of any third party.
 

***   Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission

21



--------------------------------------------------------------------------------



 



          b. Idearc. Idearc shall further indemnify, defend and hold Local
harmless from and against any and all Damages suffered or incurred by Local in
connection with any Proceeding against Local arising from any Search Results
provided by Idearc hereunder which violate any applicable local, state or
federal licensing requirement or any applicable law (including without
limitation, laws prohibiting false, fraudulent, deceptive or misleading
advertising and laws prohibiting defamation, obscenity, indecency and
pornography), to the extent that such Search Results were displayed as required
by this Agreement without modification by Local or a Third Party Networked Web
Site Owner or Search Engine Owner. In addition, Idearc shall indemnify, defend
and hold Local harmless from and against any and all Damages suffered or
incurred by Local in connection with any Proceeding by a third party against
Local arising from any Search Results provided to Local by Idearc hereunder
which Idearc did not have the right to provide to Local, to the extent that such
Search Results were displayed as required by this Agreement without modification
by Local or a Third Party Networked Web Site Owner or Search Engine Owner.
          c. Local. Local shall further indemnify, defend and hold Idearc
harmless from and against any and all Damages suffered or incurred by Idearc in
connection with any Proceeding against Idearc arising from (i) any content on,
or the operation of, the Local Network or any web site thereof (except as to the
content of any Search Results provided by Idearc hereunder to the extent that
such Search Results were displayed as required by this Agreement without
modification by Local or a Third Party Networked Web Site Owner or any Search
Engine Owner), which violates any applicable local, state or federal licensing
requirement or any applicable law (including without limitation, laws
prohibiting false, fraudulent, deceptive or misleading advertising and laws
prohibiting defamation, obscenity, indecency and pornography), (ii) the
negligence, gross negligence, willful misconduct or any action or failure to act
of any Third Party Networked Web Site Owner or Search Engine Owner, or (iii) any
infringement by any Third Party Networked Web Site Owner or Search Engine Owner
upon any third party’s intellectual property rights, privacy rights, or other
third party rights.
          d. Notice of Claim. A Party seeking indemnification from the
Indemnifying Party shall promptly notify the Indemnifying Party of any claim
giving rise to such right (provided that any delay in notification will not
relieve the Indemnifying Party of its obligations hereunder except to the extent
that the Indemnifying Party is actually prejudiced by such delay), and shall
reasonably cooperate with the Indemnifying Party in the defense and/or
settlement of any such claims (at the Indemnifying Party’s expense, to the
extent of any out-of-pocket expenses); provided that, if any settlement requires
an affirmative obligation of, results in any ongoing liability to, or prejudices
or detrimentally impacts the Indemnified Party in any way, and such obligation,
liability, prejudice or impact can reasonably be expected to be material, then
such settlement shall require the Indemnified Party’s prior written consent,
which may not to be unreasonably withheld or delayed, and such Indemnified Party
may have its own counsel in
 

***   Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission

22



--------------------------------------------------------------------------------



 



attendance at all proceedings and substantive negotiations relating to such
claim, at its sole cost and expense.
     15. LIMITATION OF LIABILITY; DISCLAIMERS.
          a. GENERAL. EXCEPT WITH RESPECT TO THE PARTIES’ OBLIGATIONS UNDER
SECTION 10 (INTELLECTUAL PROPERTY), SECTION 12 (CONFIDENTIAL INFORMATION) AND
SECTION 14 (INDEMNIFICATION), IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE
OTHER FOR ANY SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES (INCLUDING WITHOUT
LIMITATION, LOST PROFITS), WHETHER BASED ON BREACH OF CONTRACT, TORT (INCLUDING
NEGLIGENCE) OR OTHERWISE, REGARDLESS OF WHETHER SUCH PARTY HAS BEEN ADVISED OF
THE POSSIBILITY OF SUCH DAMAGE. EXCEPT WITH RESPECT TO THE PARTIES’ OBLIGATIONS
UNDER SECTION 10 (INTELLECTUAL PROPERTY), SECTION 12 (CONFIDENTIAL INFORMATION)
AND SECTION 14 (INDEMNIFICATION) OF THIS AGREEMENT, IN NO EVENT SHALL EITHER
PARTY’S AGGREGATE LIABILITY UNDER THIS AGREEMENT FOR ALL CAUSES OF ACTION ON A
CUMULATIVE BASIS EXCEED THE TOTAL AMOUNTS PAYABLE BY IDEARC UNDER THIS AGREEMENT
SINCE THE AMENDMENT EFFECTIVE DATE. IDEARC WILL NOT BE LIABLE FOR, OR CONSIDERED
TO BE IN BREACH OF OR IN DEFAULT, ON ACCOUNT OF ANY DELAY OR FAILURE TO PERFORM
AS ANTICIPATED BY THE PARTIES, OR IF ITS SITE BECOMES INOPERABLE OR INCAPABLE OF
PERFORMING AS INTENDED. BOTH PARTIES MAKE NO REPRESENTATIONS OR WARRANTIES THAT
THE OPERATION OF ITS SITE WILL BE UNINTERRUPTED OR ERROR-FREE, AND WILL NOT BE
LIABLE FOR THE CONSEQUENCES OF ANY INTERRUPTIONS OR ERRORS.
          b. Disclaimers. Under no circumstances should this Agreement be
construed as:
               i. Obligating Idearc to deliver or otherwise provide to Local all
or any portion of the Superpages.com Business Database, except in the form of
specific Search Results provided in response to specific Search Criteria
submitted by end users of the Local Network or a Search Engine and only as set
forth herein, or any information which Idearc is contractually prohibited from
disclosing to any third party;
               ii. Obligating Idearc to deliver or otherwise provide any
advertisements or other content directly to any Third Party Web Site Provider
(or obligating Idearc to deliver or otherwise provide advertisements or content
to any Search Engine Owner);
 

***   Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission

23



--------------------------------------------------------------------------------



 



               iii. Allowing Local (or any Third Party Networked Web Site Owner)
any right or license to access, use or distribute all or any portion of the
Superpages.com Business Database, except as expressly provided herein;
               iv. Allowing any Search Engine Owner any right or license to
access, use or distribute all or any portion of the Superpages.com Business
Database; or
               v. Obligating Idearc to provide Local (or any Third Party
Networked Web Site Owner or Search Engine Owner) with direct or remote access to
Superpages.com Server(s), or to otherwise allow Local (or any Third Party
Networked Web Site Owner or Search Engine Owner) the ability to remotely
install, implement, modify or support the Superpages.com Service or any portion
thereof.
          c. WAIVER OF WARRANTIES. EACH OF THE PARTIES HEREBY DISCLAIMS, AND THE
OTHER HEREBY WAIVES, ANY AND ALL IMPLIED WARRANTIES, INCLUDING ALL IMPLIED
WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE REGARDING THE
SUBJECT MATTER OF THIS AGREEMENT. EACH OF THE PARTIES HEREBY ACKNOWLEDGES AND
AGREES THAT THE OTHER HAS NOT MADE ANY REPRESENTATIONS OR WARRANTIES OF ANY KIND
WHICH ARE NOT OTHERWISE CONTAINED IN THIS AGREEMENT.
     16. Dispute Resolution.
          a. Injunctive Relief. The Parties agree that the breach by either of
them of their respective obligations regarding the Superpages.com Marks in the
case of Local and Local Marks in the case of Idearc, or regarding Confidential
Information would result in irreparable injury for which there is no adequate
remedy at law. Therefore, in the event of any such breach or threatened breach
by either Party of such obligations or covenants, then the other Party will be
entitled to seek temporary and permanent injunctive relief, in addition to any
other remedies to which it may be entitled, at law or in equity.
          b. Negotiations. Except as to any dispute giving rise to a claim for
injunctive relief, the Parties will use their commercially reasonable efforts to
resolve any controversy or dispute arising out of or relating to this Agreement
promptly by negotiations between the Parties prior to the commencement of formal
legal proceedings. Consequently, the Parties agree to use the following
alternative procedure prior to the commencement of any formal legal proceedings:
Dispute Resolution Procedure: At the written request of a Party, each Party
shall appoint a knowledgeable, responsible representative to meet and negotiate
in good faith to resolve and dispute arising under this Agreement. The Parties
intend that non-lawyer business representatives conduct these negotiations. The
discussions shall be left to the
 

***   Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission

24



--------------------------------------------------------------------------------



 



discretion of the representatives. Upon agreement, the representatives may
utilize other alternative dispute resolution procedures such as mediation to
assist in the negotiations. Discussions and correspondence among the
representatives for purposes of these negotiations shall be treated as
confidential information developed for purposes of settlement and therefore
deemed inadmissible in any litigation that may ensue. In the event that one
Party does not respond to the other Party’s request for such negotiations within
5 business days of such request, then the requesting Party may commence formal
legal proceedings.
     17. Independent Contractors; No Agency.
          Each Party is an independent contractor. Neither Party may waive any
right, nor incur, assume or create any debt, obligation or contract of any kind
in the name of, or on behalf of, the other. Nothing in this Agreement shall be
construed so as to create between the Parties any agency, partnership, joint
venture, employment relationship or franchise. Neither Party nor its employees
shall be eligible for any employment benefits provided by the other to its
employees.
     18. General.
          a. Assignment. Neither Party may assign this Agreement, or any rights,
licenses or obligations herein, without the other Party’s written consent. Any
attempt to assign this Agreement other than as permitted above will be voidable
at the election of the other Party. Notwithstanding the foregoing, Local
acknowledges and agrees that (i) Idearc may assign its rights under this
Agreement to an Affiliate of Idearc without Local’s consent, and (ii) such
Affiliate of Idearc is fully bound by all of the obligations of Idearc under
this Agreement.
          b. Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of Texas, notwithstanding any conflict of
law provisions, and any amendment shall be in writing and signed by authorized
representatives of each of the Parties.
          c. Attorneys’ Fees. If it becomes necessary for one Party to commence
an action against the other to determine either Party’s rights under this
Agreement, the prevailing Party in such action shall be entitled to recover from
the other Party all costs, including reasonable attorneys’ fees, associated with
the action. Such relief is in addition to any other relief that may be awarded
to the prevailing Party.
          d. Notice. Any notice under this Agreement will be in writing and
delivered by personal delivery, overnight courier, confirmed facsimile delivery,
or certified or registered mail, return receipt requested, and will be deemed
given upon personal delivery, upon delivery by
 

***   Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission

25



--------------------------------------------------------------------------------



 



overnight courier, upon confirmation of receipt of facsimile or five (5) days
after deposit in the mail to the Parties, their successors in interest or their
assigns at the addresses set forth below. Notwithstanding the foregoing, any and
all copies of notices to be sent to Idearc’s Vice President-Associate General
Counsel, Commercial Operations must be sent either by certified mail or
overnight courier. Either Party may from time to time change the individual to
receive notices or its address by giving the other Party notice of the change in
accordance with this section.
If to Idearc:
Idearc Media Corp.
2200 West Airfield Drive
P.O. Box 619810
DFW Airport, Texas 75261-9810
Attn: President — Internet Division
Fax: 972-453-8723
With a copy to:
Idearc Media Corp.
Attn: Vice President-Associate General Counsel, Commercial Operations
2200 West Airfield Drive
P.O. Box 619810
DFW Airport, Texas 75261-9810
Fax: 972-453-6869
If to Local:
Local.com Corporation
Attn: Chief Financial Officer
One Technology Drive, Building G
Irvine, CA 92618
Fax: 949-784-0880
          e. Entire Agreement. This Agreement is the complete and exclusive
agreement between the Parties with respect to the subject matter hereof,
superseding any prior agreements and communications (both written and oral)
regarding such subject matter (including, without limitation, the terms and
conditions of the Original Agreement as of the Amended Effective Date). This
Agreement may only be modified, or any rights under it waived, by a written
document executed by both Parties. Except as expressly modified herein, the
terms and conditions of the Original Agreement shall remain in full force and
effect only as to the time
 

***   Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission

26



--------------------------------------------------------------------------------



 



period commencing with the Effective Date of the Original Agreement to the
Amended Effective Date.
          f. Severability. In the event that any of the provisions of this
Agreement are held by to be unenforceable by a court or arbitrator, the
remaining portions of the Agreement will remain in full force and effect.
          g. Force Majeure. No delay in or failure of performance by either
Party under this Agreement will be considered a breach to the extent caused by
the occurrence of any event beyond its reasonable control, including but not
limited to Acts of God, power outages, governmental restrictions, strike,
catastrophic or unusual internet delays, outages or congestion, denial of
service attacks, and other “hacker” activity.
          h.  Survival. Any Section of this Agreement that contemplates survival
after the Term shall survive the completion, expiration, termination or
cancellation of this Agreement.
 

***   Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission

27



--------------------------------------------------------------------------------



 



     In Witness Whereof, the undersigned have executed this Agreement on the
date(s) written below, but effective as of the date first written above.
Idearc:

          Idearc Media Corp.
      By:   /s/ Eric J. Chandler,         Title: President — Internet Division 
      Date: 3/1/07       

Local:

          Local.com Corporation
      By:   Bruce B. Crair,         Title: President/COO        Date: 2/28/07   
   

 

***   Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission

28



--------------------------------------------------------------------------------



 



Exhibit A
Form of Monthly Usage Reports by Local
The Time Out report generated by Local for each calendar month will show the
number of Local Queries Local transmits to Idearc during such calendar month as
well as the number of Timed-Out Local Queries in such calendar month. A
percentage calculation will also be performed to show the % of Local Queries
that are Timed-Out Local Queries. For each calendar month, the Time Out Report
will be in the following format:

          Time Out Report   #  
# of Local Queries sent to Idearc
       
# of Timed-Out Local Queries
       
% of Local Queries that are Timed-Out Local Queries
       

The Actual Monthly Local Query Report for each calendar month will show the
number of Local Queries Local transmits to Idearc during such calendar month
along with the number of Local Queries regarding which Local displays at least
(1) Idearc PFP Ad.

          Actual Monthly Local Query Report   #  
# of Local Queries sent to Idearc
       
# of Local Queries regarding which Local displays Idearc ad(s)
       

 

***   Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission

29



--------------------------------------------------------------------------------



 



Exhibit B
Form of Monthly Usage Reports by Idearc
Local PFP Revenue Share
Month/Year                     

          Month
 
   
Total Local Queries
   
Local Searches
   
Coverage
   
CTR
   
Local Qualified Clicks
   
Local PFP Revenue
   

Local PFP Revenue Share =
Network PFP Revenue Share
Month/Year                     

 
 
Network Qualified Clicks

Network PFP Revenue Share =
 

***   Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission

30



--------------------------------------------------------------------------------



 



Exhibit C
Superpages.com Marks
(POWERED BY SUPERPAGES.COM LOGO) [a28109a2810901.gif]
(SUPERPAGES.COM LOGO) [a28109a2810902.gif]
 

***   Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission

31



--------------------------------------------------------------------------------



 



Exhibit D
Local Marks
(LOCAL.COM LOGO) [a28109a2810903.gif]
 

***   Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission

32



--------------------------------------------------------------------------------



 



Exhibit E
Guidelines for Advertising
Local will not knowingly serve (and shall ensure that each Third Party Networked
Web Site Owner does not serve) any banner advertising on the Search Pages or
Results Pages that contains, advertises, or links to content that:

•   Is obscene, defamatory, libelous, slanderous, profane, indecent or unlawful;
  •   Infringes or misappropriates third party intellectual property rights;   •
  Constitutes “hate speech”, whether directed at an individual or a group, and
whether based upon the race, sex, creed, national origin, religious affiliation,
sexual orientation or language of such individual or group;   •   Promotes or
contains viruses, worms, corrupted files, cracks or other materials that are
intended to or may damage or render inoperable software, hardware or security
measures of Idearc or Local, or any user of the Superpages.com Web Site or the
Local Network, or any third party;   •   Facilitates or promotes the sale or use
of illicit drugs or any other illegal activity;   •   Facilitates, promotes or
forwards illegal contests, pyramid schemes or chain letters; or   •   Otherwise
restricts or inhibits any person’s use or enjoyment of the Superpages.com Web
Site or the Local Network, or any other web site.

In the event that Idearc receives a complaint by an advertiser related to any
content on the Local Network that promotes gambling or the sale or use of liquor
or tobacco products, upon notice of such complaint, Local shall promptly make
good faith efforts to resolve the issue to Idearc’s satisfaction.
 

***   Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission

33



--------------------------------------------------------------------------------



 



Exhibit F
Mock-Up of Results Page with “Featured Sponsors” Box
(LOCAL.COM SEARCH RESULT) [a28109a2810904.gif]
 

***   Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission

34



--------------------------------------------------------------------------------



 



Exhibit G
Minimum Monthly Local Query Goals
The table below specifies the Minimum Monthly Local Query Goal (as defined in
Section 6(b) of the Agreement) for the number of Local Queries that Local will
perform in each calendar month over term of the Agreement:

                      Month 1   Month 2   Month 3   Month 4   Month 5   Month 6
***
  ***   ***   ***   ***   ***

                      Month 7   Month 8   Month 9   Month 10   Month 11   Month
12
***
  ***   ***   ***   ***   ***

 

***   Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission

35



--------------------------------------------------------------------------------



 



Exhibit H
Display Rules
Local will display PFP Ads in the order they are provided to Local by Idearc.
Local will be obligated to display on the applicable Local Results Pages either
(a) the first *** PFP Ads provided to Local by Idearc or (b) if the number of
PFP Ads provided to Local by Idearc is less than ***, then as many PFP Ads as
were provided to Local by Idearc. The PFP Ads will be displayed on the
applicable Local Results Pages in accordance with the following rules:

1.   If there are *** or more PFP Ads, Local will display PFP Ads *** on all odd
numbered Local Results Pages and PFP Ads *** on all even numbered Local Results
Pages.   2.   If there are *** PFP Ads, Local will display PFP Ads *** on all
odd numbered Local Results Pages and PFP Ads *** on all even numbered Local
Results Pages.   3.   If there are *** PFP Ads, Local will display PFP Ads ***
on all odd numbered Local Results Pages and PFP Ads *** on all even numbered
Local Results Pages.   4.   If there are *** PFP Ads, Local will display PFP Ads
*** on all Local Results Pages.   5.   If there are fewer than *** PFP Ads,
Local will display all of the PFP Ads on each Local Results Page, and Local may
display any Backfill Ads (as defined in Section 3(f)(i)(1)) that it wishes in
any other remaining advertising spaces.

 

***   Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission

36